Citation Nr: 0423389	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-21 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
otitis.  

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of dental trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1951 to October 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2002, which denied the veteran's application to 
reopen previously denied claims for service connection for 
bilateral hearing loss, tinnitus, otitis media, and dental 
trauma.

The issues reopened in this decision are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Evidence received since the January 1999 Board decision 
denying service connection for bilateral hearing loss, otitis 
media, and residuals of dental trauma bears directly and 
substantially on the matter in question, and is so 
significant that it must be considered in order to fairly 
decide the claim.  

2.  Evidence received since the January 1999 Board decision 
denying service connection for tinnitus is cumulative or 
redundant, and not so significant that it must be considered 
in order to fairly decide the merits of the claim.





CONCLUSION OF LAW

1.  New and material evidence has been submitted to reopen 
the claims for service connection for bilateral hearing loss, 
otitis media, and residuals of dental trauma.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence to reopen a claim for service 
connection for tinnitus has not been received, and the 
January 1999 Board decision denying that claim remains final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

In a decision dated in January 1999, the Board denied service 
connection for tinnitus, bilateral hearing loss, otitis 
media, and residuals of dental trauma.  That Board decision 
is final, with the exception that the previously denied 
claims may be reopened by submission of new and material 
evidence, and if so reopened, the claims are to be reviewed 
on a de novo basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. 
Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 
140 (1991).   

The veteran's application to reopen his claims was received 
in April 2001.  Under the law in effect for this claim, "new 
and material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).  

A.  Hearing loss, otitis media, and tinnitus

Evidence of record at the time of the January 1999 Board 
decision included service medical records, which did not show 
any hearing loss, ear infection, or tinnitus during service 
(although a history of ear infections was reported by the 
veteran on the entrance examination medical history).  

Also of record were private medical records and an evaluation 
from the Green Clinic, dated from June 1994 to November 1996, 
which did not show any complaints or abnormal findings 
pertaining to the ears.  

In December 1996, VA examinations were conducted.  The 
veteran said he had had ringing in the ears since 1953, and 
that he had experienced noise exposure without protection in 
the military.  He said he had worked in a paper mill after 
service, but that he had ear protection at that time.  On 
examination, he did not have any active infection.  The 
average pure tone threshold level for the frequencies 500, 
1000, 2000, 3000, 4000 Hertz was 45 decibels in the right ear 
and 50 decibels in the left ear.  Speech recognition scores 
using the Maryland CNC Test were 88 percent in the right ear 
and 84 percent in the left ear.  The pertinent diagnoses were 
tinnitus and hearing impairment.  The veteran's hearing 
impairment met the criteria for a hearing loss disability, as 
defined for VA compensation purposes.  See 38 C.F.R. § 3.385 
(2003).  

Based on this evidence, the Board denied the claims, finding 
that there was no competent evidence linking tinnitus or 
hearing impairment to service, and that otitis media was not 
shown.  

Evidence received since the January 1999 Board decision 
includes further records from the Green Clinic, showing 
treatment from October 1997 to March 1998, and again in 
October 2000.  In October 2000, the veteran said that he had 
received long term chronic external otitis treatment at the 
VA.  The Green Clinic wrote that the veteran had been seen in 
the past, in 1994.  The veteran said the condition never 
seemed to resolve.  On examination, both ear canals were 
erythematous.  The assessment was bilateral chronic external 
otitis with acute exacerbation on the left.  When seen a week 
later for follow-up after treatment, the left ear was feeling 
better.  The impression remained chronic bilateral external 
otitis, left acute exacerbation.  

Also received were VA treatment records dated from 1996 to 
2002, including an audiology consult in March 2001, which 
noted that the veteran had been referred for a hearing 
evaluation by his primary care physician.  He complained of 
decreased hearing and constant tinnitus.  He also reported a 
history of middle ear infections since service.  He said the 
last infection had been in January 2001.  On examination, 
there was a greenish eardrum with possible infection in the 
left ear.  The veteran was to be scheduled for a hearing aid 
evaluation.  In addition, the veteran said he would discuss 
the infection with his primary care physician in an 
appointment the following month.  The report of the primary 
care appointment referred to by the veteran, in April 2001, 
does not contain any complaints, abnormal findings, or 
diagnoses pertaining to the ears.  

A statement dated in August 2003 was received from a VA 
doctor, who indicated that the veteran reported a history of 
exposure to "high velocity frequency sounds" (sic) in 
service, with current sensorineural hearing loss, which 
should be a service connected disability.

With respect to hearing loss, this new medical evidence, 
positing a connection between service and current hearing 
loss , bears directly and substantially on the matter in 
question, and is so significant that it must be considered in 
order to fairly decide the merits of a claim.  38 C.F.R. 
§ 3.156(a) (2001).  

Similarly, the October 2000 medical report, diagnosing 
bilateral chronic external otitis, together with the March 
2001 observation on a VA audiology evaluation of a possible 
ear infection, when considered in the light of the veteran's 
history of infections since service, address an essential 
element of the claim which was not shown at the time of the 
previous decision, specifically, the presence of a current 
disability.  As such, it bears directly and substantially on 
the matter in question, and is so significant that it must be 
considered in order to fairly decide the merits of a claim.  
38 C.F.R. § 3.156(a) (2001).  

Therefore, the Board finds that the claims for service 
connection for bilateral hearing loss and otitis media have 
been reopened by new and material evidence.  This does not 
mean that service connection for the condition is granted; 
rather, the claim will have to be reviewed on a de novo basis 
after the evidentiary development, set forth in the below 
remand, is accomplished.  Manio, supra.  In this regard, for 
the purpose of determining whether evidence is new and 
material, evidence is presumed credible; the evidence is 
weighed and credibility assessed only after the claim is 
reopened.  Justus v. Principi, 3 Vet. App. 510 (1993).  

However, with respect to tinnitus, the evidence previously of 
record included a diagnosis of tinnitus, with a history 
reported by the veteran of tinnitus since service.  The 
evidence submitted since then, which likewise shows a history 
of tinnitus since service noted on the March 2001 evaluation, 
is cumulative of evidence previously of record.  Medical 
evidence simply showing a diagnosis of tinnitus, with a 
history of its presence since service, was previously of 
record, and the same diagnosis, based on essentially the same 
history, without any additional comment by the doctor, is 
cumulative and redundant, and, hence, not new evidence.  

Therefore, new and material evidence has not been submitted 
to reopen the claim for service connection for tinnitus, and 
the January 1999 Board decision remains final as to this 
issue.  38 C.F.R. § 3.156 (2001).  

B.  Residuals of dental trauma

Service connection for residuals of dental trauma was denied 
in January 1999, based on evidence including service medical 
records, which, although showing dental treatment, did not 
show any dental trauma in service.  Also of record was a 
dental rating decision dated in February 1954 showed a grant 
of service connection, for treatment only, for teeth numbered 
4, 5, 8, 12, 14, 15, 20, 29, 30, and 31.  VA treatment 
records dated in 1967 and 1968 show that an oral examination 
in October 1967 disclosed periodontal disease, generalized, 
with infection of retained roots.  He also had caries and 
pyorrhea, and malocclusion of temporomandibular joint, due to 
his lacking teeth.  He was hospitalized for extraction of his 
remaining teeth, numbered 9, 10, 11, 13, 14, and 15 on the 
top and 19-29 on the bottom.  In January 1968, he was 
provided full upper and lower dentures.  

On a VA dental examination in December 1996, the veteran said 
he had been hit on the mouth in boot camp with the butt of a 
gun.  He said he lost some teeth as a result, and that his 
remaining teeth were extracted and dentures constructed in 
1967.  He said that he had trouble chewing his food as his 
dentures were 30 years old.  The diagnosis was that he was 
edentulous and needed a new set of teeth.  

Based on this evidence, the Board denied the claim, on the 
basis that dental trauma was not shown.  

Evidence received since then includes VA dental records dated 
from December 1997 to March 1998.  Incorporated in these 
records is a page from an October 1997 statement of the case, 
with the following sentence highlighted, "Prior VA rating 
decision in 1954 granted service connection for treatment 
purposes for teeth numbers 4, 5, 8, 12, 14, 15, 20, 29, 30, 
and 31."  This statement of the case also stated that claims 
for dental treatment were handled by VA medical center 
outpatient clinics, and application for such treatment should 
be directed to such clinics.  

The dental clinic records show an eligibility notation in 
December 1997, which states that the veteran was eligible for 
Class II(a) dental care, due to trauma to teeth 4, 5, 8, 12, 
14, 15, 20, 29, 30, and 31.  Subsequently, he was provided 
with a complete set of dentures.  

A statement dated in August 2003 was received from a VA 
doctor, who indicated that the veteran reported a history of 
trauma to the upper jaw in service with dentures at that 
time.  

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.  In general, conditions including replaceable missing 
teeth will be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
Chapter 17.  38 C.F.R. § 3.381.  When service connection is 
warranted, it will be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  In general, a 
veteran with a service-connected noncompensable dental 
condition is classified as Class II, and entitled to one-time 
treatment for the condition, if application is made within a 
certain time period after service.  38 C.F.R. § 3.381(b).  
However, if the dental condition is due to combat wounds or 
service trauma, the veteran is eligible for Class II(a) 
treatment, consisting of all treatment indicated as 
reasonably necessary for the treatment of such condition.  
38 C.F.R. § 17.161(c).  Thus, the significance of a finding 
that a dental condition is due to service trauma is there are 
no restrictions as to one-time treatment or time limit of 
application.  

In this case, the veteran is currently edentulous, but wears 
dentures.  Previously, in 1954, service connection for 
treatment purposes was granted for teeth 4, 5, 8, 12, 14, 15, 
20, 29, 30, and 31; this rating decision did not specify 
whether trauma was involved.  As to the remaining teeth, the 
current claim was filed in 2001, many years after service, 
and so he is not eligible for service connection for one time 
treatment (Class II eligibility).  38 C.F.R. § 17.161(b).  
Thus, the underlying question for consideration is whether 
any or all of the veteran's edentulous dental condition is 
due to service trauma, which would entitle him to Class II(a) 
eligibility.  38 U.S.C.A. § 1712(a)(1(C).  

As noted above, the veteran's claim was denied by the Board 
in 1999, on the basis that service trauma had not been shown.  
Subsequently, VA dental records dated in December 1997 were 
received, which showed a dental eligibility determination 
finding that he was eligible for Class II(a) dental care, due 
to trauma to teeth 4, 5, 8, 12, 14, 15, 20, 29, 30, and 31.  
On the basis of this determination, he was provided a full 
set of dentures, his second provided by the VA.  Thus, he has 
been receiving dental treatment as if he were a Class II(a) 
eligible veteran.  

However, there has been no formal rating action finding that 
his condition was due to trauma; instead, rating decisions 
and the previous Board decision found no trauma.  Moreover, 
contrary to the information provided in the October 1997 
statement of the case, although Class II treatment may be 
authorized without a rating decision, whether a dental 
condition is due to trauma is a matter for the rating board, 
and not the medical center.  See 38 C.F.R. §§ 17.161, 17.162; 
VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV,  23.03e(1)(b), 
23.03i; Part VI,  4.16.  

In view of these factors, the evidence consisting of the 
notation in his VA dental records that the veteran was 
eligible for dental treatment based on trauma, is so 
significant that it must be considered in order to fairly 
consider the merits of the claim.  Thus, the claim is 
reopened.  However, since there is no accompanying rating 
decision, or report of clinical findings providing a basis 
for this determination, further development is warranted as 
to this issue.  

As a final matter, the Board acknowledges that VA records are 
generally considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Nevertheless, the 
December 1997 dental record was not on file, and thus was not 
considered by the Board in the 1999 decision; therefore, for 
purposes of reopening the claim, it constitutes new evidence.  
See Smith v. West, 12 Vet. App. 312, 315 (1999).   

III.  Veterans Claims Assistance Act of 2000 (VCAA) 
compliance

To the extent required for a decision as to whether the 
claims for service connection for hearing loss, otitis, and 
residuals of dental trauma are reopened, the Board finds that 
the veteran was adequately notified of the evidence necessary 
to substantiate the application to reopen the previously 
denied claims.  See  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

With respect to the tinnitus claim, the Board notes that 
under the law in effect for the veteran's claim, filed in 
April 2001, the duty to assist provisions of 38 U.S.C.A. 
§ 5103A do not apply to finally denied claims, unless new and 
material evidence is received.  38 U.S.C.A. § 5103A(f); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  The 
regulations providing certain duty to assist provisions for 
applications to reopen finally denied claims are only 
effective to any claim for benefits received by VA on or 
after August 29, 2001.  66 Fed. Reg. 45629 (Aug. 29, 2001).  
Nevertheless, the RO has obtained all relevant evidence 
identified by the veteran.  There is no VA duty to provide a 
medical examination or opinion until a previously denied 
claim has been reopened with new and material evidence.  
38 C.F.R. § 3.159(c)(4).   

With respect to the duty to notify the claimant of the 
evidence necessary to substantiate the claim, by RO 
correspondence dated in June 2001, prior to the rating 
decision, the veteran was furnished detailed information 
concerning the evidence necessary to substantiate his claim, 
and of his and of the assistance that VA would provide in 
obtaining evidence identified by the veteran.  The April 2002 
rating decision and June 2003 statement of the case provided 
addition information regarding the evidence necessary to 
substantiate his claim, and the reasons his claim was denied.  
He has not referred to any evidence regarding the tinnitus 
claim which is not of record.  Moreover, the totality of the 
information provided by the VA in connection with this issue 
has been sufficient to notify the veteran, in effect, that he 
should submit any relevant information in his possession.  
Thus, the Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).


ORDER

The claim for entitlement to service connection for bilateral 
hearing loss is reopened by the submission of new and 
material evidence; to that extent, the appeal is granted.

The claim for entitlement to service connection for otitis 
media is reopened by the submission of new and material 
evidence; to that extent, the appeal is granted.

The application to reopen a claim for service connection for 
tinnitus is denied.  

The claim for entitlement to service connection for dental 
trauma is reopened by the submission of new and material 
evidence; to that extent, the appeal is granted.

REMAND

As indicated above, because the claims for service connection 
for bilateral hearing loss, otitis media, and residuals of 
dental trauma have been reopened, the VA duty to assist the 
veteran in developing evidence pertinent to his reopened 
claims must be satisfied, as well as further notification.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Specifically, 
he should be afforded examinations, and requested to identify 
or provide any other relevant evidence in existence.  With 
respect to the dental condition, dental treatment records 
should be obtained.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The RO should undertake all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) for the reopened claims 
for service connection for bilateral 
hearing loss, otitis, and residuals of 
dental trauma. See also 38 C.F.R. § 3.159 
(2003).  Specifically, the veteran should 
be notified of the evidence and 
information necessary to substantiate his 
reopened claims.  Such notice should 
inform him of the respective obligations 
that he and VA bear in the production or 
obtaining that evidence or information.  
The notice should also specifically 
request that he provide VA with any 
evidence in his possession that pertains 
to the claim.  

2.  The veteran should be afforded an 
appropriate VA examination to identify the 
nature and etiology of any current hearing 
loss and otitis media.  The claims folder 
must be made available to the examiner for 
review before the examination.  As to each 
issue, the complete rationale for all 
opinions expressed should be provided, and 
the examiner should specify the evidence 
or information relied upon in any 
conclusions as to etiology of the 
conditions.  Opinions are requested as to 
the following specific matters:

As to hearing loss, the examiner is 
requested to render an opinion as to 
whether, based on examination findings, 
review of historical records, and medical 
principles, it is at least as likely as 
not that the currently-shown hearing loss 
disability is related to his service from 
October 1951 to October 1953.

Regarding otitis media, the examiner is 
requested to render opinions as to 1) 
whether the veteran currently has chronic 
otitis media (or other chronic ear 
inflammation); and, if so, 2) whether, 
based on examination findings, review of 
historical records, and medical 
principles, it is at least as likely as 
not that any such chronic disability had 
its onset during the veteran's active duty 
from October 1951 to October 1953.

3.  The RO should contact the Shreveport 
VA dental clinic and obtain all dental 
clinic records dated prior to December 15, 
1997, to specifically include any evidence 
associated with or leading to a Class 
II(a) eligibility determination, based on 
trauma, such as VA Form 10-7131, or 
examination findings.  

4.  If this information does not provide 
an adequate basis for a rating decision, 
in light of 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c), the veteran should 
be scheduled for a VA dental examination 
to determine whether, and to what extent, 
he has loss of teeth or other residuals of 
claimed dental trauma during service.  The 
claims folder must be provided to and 
reviewed by the examiner.  The dentist is 
requested to provide an opinion as to the 
following:  (1) whether there is evidence 
of residual dental trauma; and, if so, (2) 
the specific residuals should be 
identified, to include the teeth involved 
(by number), and any other residuals.  The 
complete rationale for all opinions 
expressed should be provided, and the 
examiner should specify the evidence or 
information relied upon in any conclusions 
as to etiology of the conditions.  

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, review the claims for service 
connection for hearing loss, otitis media, 
and dental trauma residuals on a de novo 
basis.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



